131 F.3d 147
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Julio Ramon LOPEZ-HIDALGO, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 96-70577.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 6, 1997.**Decided Nov. 18, 1997.

Petition to Review a Decision of the Board of Immigration Appeals.
Before:  BROWNING, BRUNETTI and FERNANDEZ, Circuit Judges.


1
MEMORANDUM*


2
Julio Lopez-Hidalgo petitions for review of a Board of Immigration Appeals determination which denied him asylum and withholding of deportation.  We deny the petition.


3
Lopez did submit some evidence from which a trier of fact could decide that he had a well-founded fear of future persecution.  However, the evidence was not "so compelling that no reasonable factfinder could fail to find the requisite fear of persecution."  INS v. Elias-Zacarias, 502 U.S. 478, 484, 112 S.Ct. 812, 817, 117 L.Ed.2d 38 (1992).  On the contrary, the BIA could properly decide that his personal past incidents did not rise to the level of persecution.  See, e.g., Prasad v. INS, 47 F.3d 336, 339-40 (9th Cir.1995).  Moreover, the evidence that his uncle and father had been attacked by Sandinistas was asthenic, even though they were attacked by someone.  Thus, the BIA did not err when it denied asylum.


4
It follows that denial of withholding was also proper.  See Fisher v. INS, 79 F.3d 955, 961 (9th Cir.1996) (en banc).


5
Petition DENIED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3